—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered August 13, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility issues were properly placed before the jury and we find no reason to disturb its findings. There was ample evidence from which the jury could infer that defendant sold an object to the buyer in this observation sale and that the object was the glassine envelope of heroin recovered from the buyer. Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.